Citation Nr: 1209084	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  11-15 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Craig Riffel, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

The Veteran had active military service from October 1951 to September 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

In a January 4, 2012, statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).  The appellant has withdrawn the issue of service connection for bilateral hearing loss in a January 2012 statement; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.

ORDER

The issue of service connection for bilateral hearing loss is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


